                    United States Bankruptcy Court
                    _______________ District Of _______________
                                                New Jersey


    John P. Conklin and Melissa A. Conklin   17-36011-MBK




           10

                                                08/24/2020




ABS REO Trust V                                         Home Preservation Partnership
                                                        Trust


Select Portfolio Servicing,                              AMIP Management
3217 S. Decker Lake Dr.                                  3020 Old Ranch Parkway, Suite 180
Salt Lake City, UT 841150                                Seal Beach, CA 90740
